In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-305 CR

NO. 09-05-306 CR

____________________


KEVIN J. DENLEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 66874 and 72230




MEMORANDUM OPINION
 On July 28, 2005, we informed the parties that our jurisdiction was not apparent
from the notice of appeal, and notified them that the appeal would be dismissed for want
of jurisdiction unless we received a response showing grounds for continuing the appeal. 
In response, the appellant asks this Court to address this matter as a post-conviction writ
of habeas corpus under Article 11.07 of the Texas Code of Criminal Procedure.

	The notice of appeal seeks to appeal a refusal to rule on a subsequent motion for
forensic DNA testing after the appeals of the trial court's previous denials were dismissed
because the appeals were not perfected within the time permitted by the Texas Rules of
Appellate Procedure.  See Denley v. State, Nos. 09-04-359 CR and 09-04-360 CR (Tex.
App.- Beaumont Oct. 20, 2004, no pet.)(not designated for publication).  The appellant
asks this Court to consider this matter as a post-conviction writ of habeas corpus, but we
do not have jurisdiction of writs filed pursuant to Article 11.07.  See Tex. Code Crim.
Proc. Ann. art. 11.07, § 3 (Vernon 2005).
	Accordingly, we hold the appellant failed to invoke our appellate jurisdiction
because no presently appealable orders have been signed by the trial court.  The appeals
are dismissed for want of jurisdiction.
	APPEALS DISMISSED FOR LACK OF JURISDICTION.	

								___________________________
									STEVE McKEITHEN
									      Chief Justice

Opinion Delivered August 31, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.